DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed January 4, 2022. Claims 21-39 are pending. Claims 1-20 have previously been canceled. Claims 21-24 & 35-39 are withdrawn as pertaining to non-elected inventions.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/18 and 12/28/18 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 25-34 in the reply filed on January 4, 2022 is acknowledged.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lindsey Jaeger on February 4, 2022.
The application has been amended as follows: 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
1-24 (Canceled)
25. (Currently Amended) A method of sampling tissue comprising: 
providing a device that includes a handle unit comprising a power source and a motor, and a disposable unit including a hollow needle, a sample-receiving device having a cavity, a drive mechanism, a transport device; a sample flushing chamber, and a sample container; and 
operating the device by process steps including: 
inserting the hollow needle into a patient; P-21634.USO4DIV/53516-953 3PATENT 
receiving tissue into a cavity in the sample-receiving device disposed in the hollow needle; 
severing the tissue by using a single-shot mechanism of the drive mechanism to distally displace the hollow needle with respect to the sample receiving device; 
retracting the sample-receiving device, wherein retracting includes operating the transport device, the transport device having a drive gear engaged with a toothed flexible member and wherein the toothed flexible member is coupled to the 
ejecting the tissue into the sample container by starting fluid flow through the sample flushing chamber; 
ending fluid flow; and 
extending the sample-receiving device.  
26. (Previously Presented) The method of claim 25, wherein the step of inserting the hollow needle comprises activating a double-shot mechanism of the drive mechanism.  
27. (Previously Presented) The method of claim 25, wherein the step of receiving tissue comprises activating a vacuum pump to draw tissue into the cavity.  
28. (Previously presented) The method of claim 25, wherein a control system controls one or more of the process steps.  
29. (Currently Amended) The method of claim 28, wherein the control system comprises a microprocessor programmed to execute the one or more process steps in a predefined cycle.  
30. (Currently Amended) The method of claim 29, wherein the predefined cycle repeats the one or more process steps.  
31. (Currently Amended) The method of claim 25, wherein the sample container comprises multiple receptacles and the step of ejecting the tissue for one cycle deposits a first tissue sample into a first receptacle and the step of ejecting the tissue for a later cycle deposits a second tissue sample into a different receptacle.  

33. (Previously Presented) The method of claim 25, wherein the disposable unit is releasably secured to the handle unit.  
34. (Previously Presented) The method of claim 25, wherein the disposable unit has a housing element having a helical coiling-up groove for accommodating the toothed flexible member when the sample-receiving device is retracted as the toothed flexible member is moved along the longitudinal axis.
35-39 (Canceled)
Allowable Subject Matter
Claims 25-34 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a method tissue sampling comprising inserting an elongate stylet having a proximal toothed flexible portion into a patient, collecting a tissue sample onto a recess or notch of said stylet, cutting said sample tissue by firing said hollow needle relative to the stylet, retracting the stylet using a transport device having a pinion that engages the toothed flexible portion to align the recess or notch with a sample expelling container, expelling the sample from the recess or notch using a fluid from the sample expelling container and returning the recess or notch to an extended position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0165328 to Heske et al. discloses a biopsy device and biopsy needle module that can be inserted into the biopsy device.
US 2007/0123797 to Krause discloses automated biopsy and delivery device.
US 6,331,165 to Turturro et al. discloses a biopsy instrument having irrigation and aspiration capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791